department of the treasury employer_identification_number contact person number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date legend b program name c individual name d website e names of high schools f geographical name m quantity n quantity w quantity x quantity y dollars amount z dollars amount dear you received advance approval for your grant making program on date under this program you made qualifying distributions under both sec_4945 and g you are expanding your grant-making program and are now requesting advance approval of your revised grant making procedures this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we have determined your procedures for awarding scholarships meet the requirements of code sec_4945 we also determined your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards meeting the requirements of code sec_4945 which are made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 b description of your request your letter indicates that you will operate b which is designed to provide students with extensive academic support mentoring summer internships cultural and community service activities your ultimate goal is for all students participating in b go to college graduate and become successful citizens who will give back to the community under b you are making distributions under both sec_4945 and sec_4945 as part of b you are providing scholarships to students in the geographical area of f to attend selected private high schools which consist of e the number of awards per year is x per selected high school and are up to y dollars however the number and dollar amount may increase in the future in addition tuition will be partially paid for by the student's family based on a sliding scale any scholarship award will also be made directly to the high school to be eligible for a scholarship to one of the selected high schools an eighth grade student with a minimum cumulative gpa of extenuating circumstances will be considered must apply and be accepted by one of the participating high schools each applicant must come from a household with demonstrated and documented financial need and the student's family must apply for financial aid through one of two national organizations that evaluate financial need for schools across the country family members of your employees officers and directors will not be eligible for the grant program to apply for this scholarship the student must first apply to one of the selected high schools and submit a detailed on line application with one recommendation the student must be nominated to you by the principal or a counselor from the student's elementary middle school or from a referring social service agency which knows the student additionally partner schools may identify potential scholarsh p recipients from their pool of applicants and refer them to you your program director c screens the applications and selects finalists a committee consisting of c and an education specialist on your staff as well as a representative of the partner school will interview the finalists and the student's parents or guardians to explain to them the academic nature of the program the expectation of family commitment to all aspects of the program and to look for leadership potential and a strong motivation from the applicant to excel academically in addition you will provide grants to the participants in b for the following a college tours all students selected for b will attend prospective college tours of colleges as a group only students who have the academic grades and qualifications demanded by the prospective college will be attending the tour tour expenses will be transportation_expenses hotels and meals b events luncheons all students are required to attend these events as an introduction to the correct social skills necessary for their future success in such a letter catalog number 58222y social setting they will commingle with upper class students and be provided with presentations by community leaders c trips to the theater ballet opera symphony and museum exhibits are required d summer internship programs all b students are required to participate in an educational program with local businesses to expose them to the field of interest they are pursuing in the development of their career each student must volunteer a total of hours_of_service in a six-week period to the business the business will provide exposure and education in that particular work upon completion of the internship program each student must submit a report describing his or her experience in the internship program the student may receive an honorarium from the business if it is in the private sector or you would fund the honorarium if it were in the non-profit sector the bulk of the honorarium would be placed in an individual custodial_account to be used for post secondary education expenses e medical_expenses students in b may receive assistance in obtaining medical or psychological care the following are two examples of expenses that could be funded a student might find out that he or she needs glasses and his or her family is unable to pay for them or a student might need special testing to determine if there is a medical issue including mental illness that is preventing the student from succeeding in school t tutoring services and various types of counseling on an as-needed basis including college counseling and job counseling g reading assessment and remediation as needed h formalized test preparation which will be provided through a contract provider the scholarships are renewable as long as the student participates successfully in the program successful participation in the high school program would be for each student to maintain a minimum dollar_figure un-weighted gpa throughout high school while taking as many challenging courses as possible complete your community service projects and embrace the value of payihg it forward be a model student and citizen at all times in word action and deed if mistakes are made learn from them be accountable and accept the consequences gracefully attend all cultural events meetings etc participate in an educational program or summer internship for three summers participate in multiple extra-curricular activities at the high school and in the community demonstrate a positive risk-taker attitude by being open to new experiences and participating enthusiastically in all programs be open to the college process especially in regard to applying to colleges outside of your state enthusiastically participate in the college process meeting all criteria and deadlines graduate from high school after four years of good standing with you letter catalog number 58222y matriculate to a four-year college community college training program or military service students receiving high school scholarships may also receive supplemental funds to offset the costs of high school-related expenses and to maximize their educational development including books uniforms computers school sponsored retreats and other school-sponsored activities nutrition education standardized testing costs and college application fees to the greatest extent possible all funds for such expenses will be given to the participating school and the school will distribute funds as needed for each student however for those schools now requiring ipads and the use of text books in digital format eg e-books students will be issued individual debit cards which can only be used at the your office or at the student's school to order his her required books and applications if a student leaves mid-year any remaining funds will be used toward new student fees for the following year from time to time students will participate in essay or other contests with awards in the range of z dollars essay contests are utilized to achieve varied goals such as encouraging the students to practice their writing skills exposing them to cultural events and providing awareness of your history and other students' tragedies and triumphs announcements about the contests are generally made at family meetings and in emails at which point your staff provides essay contest details students who successfully participate in b's high school scholarship program and seek further schooling may receive scholarships to post-secondary institutions if there is demonstrated financial need need is determined after the post-secondary institution financial aid package is finalized and the student has exhausted all financial appeals to the post-secondary institution these scholarships will only be given after i reviewing the financial aid package offered by the student's selected university institution ii reviewing the student's financial situation with the university institution's financial aid office and iii you determining that the financial aid package is insufficient because it requires the student to take out extraordinarily high loans to work excessive amounts or special circumstances which were not considered by the university institution's financial aid office decisions on awarding such scholarships will be made on a case-by-case basis by c in consultation with your education director and other individuals and will be reviewed on an annual basis taking into consideration the student's academic progress in the instances in which students have received post-secondary funding the students must sign a contract agreeing to adhere to certain terms including confidentiality maintaining a minimum gpa and keeping in touch regularly with you you expect that the maximum individual scholarship for a student to attend a post secondary institution including tuition and school related expenses to be given for a single year is y dollars however this may increase in the future in most circumstances you will make the scholarship award directly to the post-secondary institution as long as it will not reduce a student's existing scholarship and grant package recently however a number of schools have changed their policy such that they will reduce a student's letter catalog number 58222y existing scholarship grants by the amount of any outside scholarships thereby nullifying your goal of reducing the student's financial burden therefore in these cases the scholarship award would be made to the student and you would require the student to provide a receipt showing the scholarship award was used to pay for tuition moreover you will assist students who attend post-secondary institutions by offering supplemental funds to offset the costs of expenses associated with such additional schooling and to maximize the student's educational development these supplemental funds would be used to pay for supplies including books and computers school sponsored retreats and other school-sponsored activities standardized testing costs room and board travel clothing and pocket money for living_expenses to the greatest extent possible any supplemental funds awarded would be paid directly to the post secondary institution as long as the institution does not reduce the student's existing scholarship and grant package otherwise the award would be made to the student and you would require the student to provide a receipt showing the grant was used to pay for the particular expense associated with the award the distributions that qualify under sec_4945 g include tuition for both high and college school fees uniforms standardized test fees college application fees and school supplies the distributions that qualify under sec_4945 include grants for college tours holiday events luncheons summer internship programs medical_expenses tutoring services various types of counseling medical_expenses reading assessment and remediation and formalized test preparation case histories will be maintained for each participant including name address amount of each grant manner of selection and progress throughout high school and any further schooling you will require receipts showing the use of funds and additional reports on the use of funds and the student's progress towards finishing his or her schooling in monitoring the students if your staff were to discover an academic or behavior problem they would discuss it with the student and if necessary meet with the school counselor or the parent guardian to decide on a plan of action if you find that any portion of a grant was used for an improper purpose you will stop all future payments and take all reasonable steps to recover the funds that were improperly used basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 g is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis letter catalog number 58222y the irs approves in advance the procedure for awarding the grant the grant is - a scholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or - a prize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or - to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b letter catalog number 58222y you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58222y
